Case 1:19-cv-09563-AT-DCF Document 80 Filed®@

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

BRAVERMAN | GREE] voc +:

DATE FILED: 7/20/2021

 

A PROFESSIONAL CORPORATI!

July 16, 2021
Via ECF
Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: Wood, et al. v. Mutual Redevelopment Houses, Inc., et al.
USDC SDNY Case No. 19-CV-9563 (AT) (DCF)

Dear Judge Torres:

We represent the Mutual Defendants, and submit this joint letter on behalf of counsel for
all Defendants to respectfully request leave to file a redacted letter opposition (“Opposition”) to
the Plaintiffs’ July 12, 2021 Letter Objection (ECF 76) to Magistrate Judge Freeman’s July 9, 2021
docket text Order (ECF 72) which denied without prejudice the Plaintiffs’ request for prospective
permission to file its dismissal opposition papers under seal, but extended Plaintiffs’ time to file.

At issue is Plaintiffs’ contention that they should be permitted to file papers in this
disability discrimination action under seal or with redactions to avoid disclosing any alleged
disability on the publicly available docket. In response to this claim, Judge Freeman issued a
February 18, 2021 Order (ECF 53) requiring “information in this case regarding Wood’s alleged
medical condition” to be temporary redacted pending decision on the sealing question, and an
February 24, 2021 Order (ECF 57) permitting redacted filing of letter briefing on the issue.

As such, we respectfully request leave to file the attached Opposition with temporary
redactions consistent with Judge Freeman’s prior redaction Orders. We further respectfully
request that all redacted documents relating to this issue be unsealed in full should the Court
ultimately conclude that the disclosure on the public docket is proper.

GRANTED. Defendants’ opposition may be filed in redacted form on the public docket, and otherwise under
seal, because the redactions are limited and redact Plaintiffs’ medical information.

The Clerk of Court is directed to mail a copy of this order to Plaintiffs pro se.
SO ORDERED.

Dated: July 20, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
